Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  VERLANDER ENTERPRISES
TEXAS, INC., d/b/a VILLAGE INN
RESTAURANT,

                                 Relator.

 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-06-00302-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
            Relator, Verlander Enterprises Texas, Inc., d/b/a Village Inn Restaurant, seeks a writ of
mandamus against the Honorable Kathleen Olivares, Judge of the 205th District Court of El Paso
County.  Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827
S.W.2d 833, 840 (Tex. 1992)(orig. proceeding).  Moreover, there must be no other adequate remedy
at law.  Id.  Based on the petition and record before us, we are unable to conclude that Relator is
entitled to the relief requested.  Accordingly, we deny mandamus relief.  See Tex. R. App. P. 52.8(a).
 
                                                                        KENNETH R. CARR, Justice
 
November 9, 2006

Before Chew, C.J., McClure, and Carr, JJ.